Title: From George Washington to Major General Charles Lee, 29 November 1776
From: Washington, George
To: Lee, Charles



Dear Sir
Brunswick [N.J.] Novr 29th 1776

I this morning received your favor of the 26th: Your Letters to Governor Trumbull for a reinforcement of Militia were exceedingly proper, though I doubt much whether they can be obtained, as they have suffered many inconveniences in the course of the present Campaign; Nor was the application to Mr Bowdoin for Cloaths &c. less necessary. I am happy to hear the Men discover so much readiness to engage in the service and that there may be no objection for want of Bounty Money, I have directed the Paymaster Genl to advance it to such of the Cols. as apply & who are appointed & agree to continue.
I immagine you have settled with the Commissary a Plan for being supplied with Provisions on your March, that will be highly expedient, I will use my exertions.
